Citation Nr: 0940383	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-36 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1971 to October 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, the Board remanded these claims for further 
development.  As the development requested has been completed 
to the extent possible, as discussed below, the claims are 
appropriate for appellate review.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss pre-existed his 
entry into active service.

2.  The competent evidence shows that the Veteran's bilateral 
hearing loss was not permanently worsened or aggravated 
during his active service.  

3.  The competent and probative evidence preponderates 
against a finding that the Veteran currently has tinnitus 
which is due to any incident or event in active military 
service; and against a finding that tinnitus, as an organic 
disease of the nervous system, was manifested to a 
compensable degree within one year after separation from 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1153, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In January 2006, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the January 2006 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim, it is clear that he 
was provided with the opportunity to participate in the 
processing of his claim so as to render any defect in notice 
non-prejudicial.  For example, the March 2006 rating 
decision, September 2006 SOC, and September 2009 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  In addition, the claim was readjudicated in the 
SOC and SSOC after the Veteran received Dingess notice, thus 
curing the timing defect.  Moreover, the benefit being sought 
is not being granted in this case, so the Board will not 
reach the issue of disability rating or effective date 
discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has not identified any 
evidence which he would have submitted if Dingess notice had 
been provided earlier, nor has he demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and private treatment 
records.  In an August 2008 decision, the Board remanded the 
claim for further development.  Specifically, the Board 
stated that a VA examination was needed to determine the 
nature, extent and etiology of any hearing loss pathology in 
light of the findings of hearing loss disability at the time 
of the Veteran's enlistment into the Air Force.  

Following this Board's remand, a VA examination was conducted 
in January 2009 that included an opinion regarding the 
likelihood of a nexus between the Veteran's current hearing 
loss and tinnitus and active service.  The examiner 
specifically commented on the audiometric findings at the 
time of the Veteran's entrance into active service.  Thus, it 
appears that all development requested by this Board in its 
August 2008 remand has been completed to the extent possible, 
and no additional development is required.   

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that continued thereafter - is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both preexisted and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

38 C.F.R. § 3.304(b) also provides as follows:

Only such conditions as are recorded in examination 
reports are to be considered as noted. (1) History 
of preservice existence of conditions recorded at 
the time of examination does not constitute a 
notation of such conditions but will be considered 
together with all other material evidence in 
determinations as to inception.  Determinations 
should not be based on medical judgment alone as 
distinguished from accepted medical principles, or 
on history alone without regard to clinical factors 
pertinent to the basic character, origin and 
development of such injury or disease.  They should 
be based on thorough analysis of the evidentiary 
showing and careful correlation of all material 
facts, with due regard to accepted medical 
principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof.

(2) History conforming to accepted medical 
principles should be given due consideration, in 
conjunction with basic clinical data, and be 
accorded probative value consistent with accepted 
medical and evidentiary principles in relation to 
value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the 
injury or disease, including official and other 
records made prior to, during or subsequent to 
service, together with all other lay and medical 
evidence concerning the inception, development and 
manifestations of the particular condition will be 
taken into full account.

(3) Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made 
in service if against his or her own interest is of 
no force and effect if other data do not establish 
the fact.  Other evidence will be considered as 
though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  This regulation also states that 
where there is the notation or discovery during service of 
such residual conditions as scars, or absent, displaced, or 
resected parts of organs with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  38 C.F.R. § 
3.303(c).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Hearing Loss

In this case, the Veteran contends his current bilateral 
hearing loss is related to active service.  Specifically, in 
a February 2006 Statement in Support of Claim, the Veteran 
states that he was stationed at an air training command base, 
and its mission included training pilots.  Thus, the Veteran 
was subject to the constant noise of the jet engines flying 
overhead.  He was not given hearing protection.  

In evaluating the Veteran's claim in the present case, the 
Board must first determine whether hearing loss existed prior 
to his service.  In assessing whether the Veteran was in 
sound condition upon entry to service in October 1971, the 
STRs have been reviewed.

The Veteran's September 1971 enlistment examination report 
includes audiometric findings which revealed the following 
puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
-5
N/A
60
LEFT
10
-5
-5
N/A
15

The examining physician assigned the Veteran an H-2 hearing 
defect classification based on the audiometric results.  

Based on the above, a hearing loss disability was noted upon 
entry, and therefore the presumption of soundness upon entry 
does not apply.  Accordingly, the appropriate question with 
respect to this claim is whether hearing loss was aggravated, 
rather than incurred, during the period of active service.

The Veteran's military occupational specialty, listed on his 
DD Form 214, was general account specialist or bookkeeper.  
There is no indication he worked closely with airplanes or 
was frequently around gunfire, although exposure to some 
noise during service is conceded.

Further, in considering aggravation, subsequent audiometric 
tests have been reviewed.  Audiometric testing was also 
performed at the Veteran's June 1975 separation examination.  
The findings, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
70
LEFT
15
0
10
5
25

The examining physician noted no significant change in 
hearing loss as compared to the time of enlistment, and that 
the H-2 hearing defect classification was still appropriate.


Following separation from service, a treatment note of Dr. J. 
B. dated in April 2002 indicates the Veteran was experiencing 
a decrease in hearing in his left ear.  He reported problems 
hearing, especially if he was in a large room.  An 
examination of the ears was done and the left tympanic 
membrane was abnormal.  No audiometric testing appears to 
have been conducted at the time.

In April 2006, an audiological assessment was conducted at 
the Houston Ear, Nose & Throat Clinic.  The puretone 
thresholds, however, were recorded in graph form, and are 
thus cannot be interpreted under VA guidelines.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  However, the audiologist 
assessed essentially normal hearing with a precipitous 
elevation from 3000 Hz to 8000 Hz.  

The Veteran was afforded a VA examination in June 2009.  The 
examiner reviewed the Veteran's STRs, including the 
enlistment and separation examination reports, noting high 
frequency hearing loss at the time of enlistment, and that 
the puretone thresholds noted at separation were within 10 
decibels of the original tracing in the audiometric chart 
from 1971.  Prior to joining the military, the Veteran was a 
delivery driver.  During active service, as above, he 
performed accounting duties, primarily at a pilot training 
base, although his station duties were performed inside 
buildings.  He did have outside exposure to airplane noise 
when going to lunch, shopping, marching to and from training 
and his duty station, and during some rotational guard duty.  
Following separation, he worked at VA Medical Centers at 
several different locations, mostly at the business offices.  
The Veteran said his hearing loss was gradual and that he 
first noticed it following military discharge.  Audiometric 
testing revealed the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
70
85
LEFT
5
10
40
70
80

After considering the Veteran's pre-military employment, 
military service, reported acoustic noise in an outside arena 
which diffuses the effect and at a distance which further 
diffuses the effect, military audiometric data which showed 
high frequency hearing loss at enlistment with no significant 
shifting at separation, current audiometric data, and post-
military employment, the examiner opined that the Veteran's 
hearing loss was not caused by or a result of noise exposure 
during military service.  

Based on the above, the Board finds that the evidence weighs 
against a finding that there was a permanent worsening of the 
Veteran's hearing loss as a result of active service.  

First, the Veteran's STRs provide clear and unmistakable 
evidence that his preexisting hearing loss disability did not 
worsen in severity and hence no aggravation of the disorder 
occurred during active service.  As the physician who 
conducted the Veteran's separation examination noted, there 
was little change in the Veteran's hearing loss from the time 
of enlistment to the time of separation.  Moreover, the June 
2009 VA examiner noted the two examination results were 
within 10 decibels of each other.  Next, the June 2009 VA 
examiner opined that the Veteran hearing loss was not 
aggravated by active service.  Although aggravation was not 
specifically mentioned, the examiner's opinion can be gleaned 
from the rationale she provided as the basis for her 
opinion-namely, the lack of significant change in hearing 
ability from enlistment to separation.  Thus, the weight of 
the competent evidence is against a grant of service 
connection.

Moreover, continuity of the disorder has not been established 
by the evidence so as to establish aggravation of the 
disorder.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's hearing loss is found to 
be capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The STRs show little 
change in the Veteran's hearing loss disability between 
enlistment and separation.  Following service, there was no 
documentation of hearing loss until 2002, nearly 30 years 
after his separation from service.  While he is clearly 
sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced progressive hearing loss since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented complaints or treatment for some 
three decades following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7\ Vet. 
App. 59 (1994).  Accordingly, continuity of symptomatology is 
not established by either the competent evidence or the 
Veteran's own statements.

In sum, the Veteran's STRs, the competent opinions of the 
Veteran's in-service examining physicians, and the opinion of 
the June 2009 VA examiner show by clear and unmistakable 
evidence that the Veteran had a hearing loss disability that 
pre-existed his entrance into service that was not aggravated 
by his service.  The preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Tinnitus

Next, the Veteran claims that his current tinnitus was 
incurred in active service.  His STRs show no complaints of 
tinnitus during active service.  Following separation from 
service, the first documented complaint of tinnitus is found 
in the June 2009 VA examination.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

At the VA examination, the Veteran stated he was uncertain as 
to when his tinnitus started, but that it was currently 
constant and daily, about as loud as a whisper.  He said the 
ringing in his ears made it difficult for him to communicate.  
Based on the history, review of STRs and post-service medical 
records, and the Veteran's current complaints, the examiner 
opined that the Veteran's tinnitus was not caused by or a 
result of noise exposure during military service.  

The Board finds that the preponderance of the evidence is 
against finding a connection between the Veteran's current 
tinnitus and his active military service.   

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of tinnitus as an 
organic disease of the nervous system either during service 
or within the Veteran's first post-service year.  Thus, 
because the evidence fails to establish any complaints of 
tinnitus within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease are not satisfied.  

Continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss ringing in his ears and 
other experienced symptoms.  See, e.g., Layno, supra.  
Moreover, the Federal Circuit 

Court has held that in certain situations, lay evidence can 
even be sufficient with respect to establishing medical 
matters such as a diagnosis.  Jandreau, 492 F.3d 1372 (Fed. 
Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's tinnitus is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The STRs show no 
complaints of tinnitus in active service.  Following service, 
there was no documentation of complaints of tinnitus until 
2009, over 30 years after his separation from service.  While 
he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that 
he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment 
for over three decades following his Navy discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry, 7 Vet. App. 59 
(1994).  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's 
own statements.  Further, the only competent medical opinion 
regarding in-service causation is an unfavorable one.  

In this case, the weight of the competent evidence is against 
a grant of service connection.  Thus, the preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to resolve in the Veteran's favor.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


